Citation Nr: 1113654	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-25 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  His decorations include the Bronze Star Medal and the Vietnam Campaign Medial with "V" device, denoting combat service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2009, the Board reopened the Veteran's claim of service connection for hearing loss, which had been previously denied in 2001, and remanded the case to the RO, via the Appeals Management Center (AMC) for further development and adjudicative action.  

The issue of entitlement to service connection for a right hand disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current bilateral hearing loss is related to active service.



CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for hearing loss.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under VA regulations, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran contends his bilateral hearing loss is due to noise incurred during active service, primarily during combat in Vietnam. 

In evaluating the claim, the Veteran's service treatment records have been reviewed.  

Upon entrance to service in June 1969, audiometric testing revealed results of -5 in both the left and right ears at 500, 1000, 2000, and 4000 hertz respectively (results at 3000 hertz were not recorded).

The report of the Veteran's April 1971 examination upon discharge reflects audiometric test results of 15, 15, 15, and 15 decibels in both ears at 500, 1000, 2000, and 4000 hertz (results at 3000 hertz were not recorded).  While these results demonstrate normal hearing for VA compensation purposes, they also reflect a decrease in hearing acuity since service entry.  See 38 C.F.R. § 3.385 (2010).

On an August 1973 audiological examination for inactive service purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
NA
40
LEFT
10
10
40
NA
40


Thus, shortly after separation from active service, further decrease in auditory acuity is shown at 2000 and 4000 hertz, bilaterally.  Indeed, the results at that frequency surpass the threshold for clinical hearing loss under Hensley.

Thereafter, the Veteran underwent a VA audiological examination in May 2008.  Audiometric testing revealed results of 25, 60, 75, 75, and 75 decibels in the right ear and 25, 65, 75, 70, and 70 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  The Veteran's word recognition scores were 84 in the right ear and 80 in the left.  The examiner indicated that these scores reflected a pattern of moderate sloping to severe sensorineural hearing loss.  The examiner determined that the Veteran's hearing loss was not related to noise exposure in combat, since his hearing was within normal limits for both ears at service discharge.  Further, the examiner indicated that while the Veteran demonstrated hearing loss in the August 1973 examination, he could not render an opinion regarding whether hearing loss was related to the Veteran's National Guard duty, Reserve duty, or other factors without resorting to speculation.

The Board remanded the Veteran's claim in October 2009 because the May 2008 examiner did not state whether the decrease in hearing acuity the Veteran experienced during service could reflect that the claimed hearing loss was incurred in or aggravated by active service.  Unfortunately, the February 2010 examiner did not elaborate on the opinions of the May 2008 examiner, already determined as insufficient by the Board.

With regard to the Veteran's contentions of in-service noise exposure, a review of his DD 214 reveals that from January 29, 1970, to December 17, 1970, he served as a Field Wireman in Vietnam.  He contends that he was exposed to loud noise while in combat with the enemy.  The Board additionally notes that a March 2008 Board decision granted service connection for posttraumatic stress disorder and found that the Veteran engaged in combat with the enemy during his time in the Republic of Vietnam.  Because his contentions are found to be consistent with the facts and circumstances of the Veteran's service, the Board concedes that the Veteran was exposed to noise during active service.  38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise, the remaining question for consideration is whether such exposure resulted in a chronic bilateral hearing loss disability.

Taking all of the relevant evidence into account, the Board finds that the evidence of record is at least in equipoise as to whether the current hearing loss is attributable to active service.  Again, the in-service record does reflect some decrease in auditory acuity, which was shown to have degenerated further shortly after discharge, as demonstrated by the 1973 audiometric results.  Given this, and in light of the Veteran's in-service noise exposure, an allowance is deemed appropriate here.

In reaching the above conclusion, the Board acknowledges the VA examiners' opinions in which it was determined that the current bilateral hearing loss was not causally related to active service.  

While the conclusions of a medical professional are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Significantly, the VA examiners did not account for the difference in the Veteran's hearing at induction and at separation, which diminishes the value of their findings. 

In sum, the evidence of record demonstrates in-service exposure to loud noise.  Moreover, the Veteran has reported a continuity of symptomatology.  As hearing loss is capable of lay observation, such reported his constitutes competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's credibility is not in question here.  Thus, a grant of service connection is warranted for bilateral hearing loss.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


